Case 1:16-cv-02981-MSK-KMT Document 65 Filed 03/04/19 USDC Colorado Page 1 of 5




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO


  Civil Action No.: 1:16-cv- 02981

  TECH INSTRUMENTATION, INC., a Colorado corporation, individually and on behalf of all
  others similarly situated,

                          Plaintiff,

  v.

  EURTON ELECTRIC COMPANY, INC., a California corporation

                          Defendant.


                      MOTION FOR APPROVAL OF PLAINTIFF’S
               PROPOSED PLAN FOR DISSEMINATING NOTICE TO THE CLASS



  I.       Introduction
           On May 29, 2018, the Court granted certification under Federal Rule of Civil Procedure

  23 to the following Class:

           Any person/entity who: (1) received a cold call from Eurton pursuant to its three-

           step procedure; and (2) is listed on a list prepared by Eurton and supplied to

           WestFax; and (3) received one or more faxes sent by Eurton or WestFax between

           December 16, 2013 through the date notice is sent to the Class.

  (Dkt. 47.)

           Counsel for Plaintiff Tech Instrumentation, Inc. (“TII” or “Plaintiff”) has consulted with

  proposed class action administrators and Plaintiff proposes the following plan for notifying the

  Class.

  II.      Proposed Notice Plan
Case 1:16-cv-02981-MSK-KMT Document 65 Filed 03/04/19 USDC Colorado Page 2 of 5




          Eurton has provided its customer list to Plaintiff’s counsel, which contains names and

  addresses of businesses to whom it may have sent a fax.

          As the Court is aware, due process requires that the Class be provided “the best notice

  that is practicable under the circumstances, including individual notice to all members who can

  be identified through reasonable effort.” Fed. R. Civ. P. 23(c)(2)(B); accord Eisen v. Carlisle &

  Jacquelin, 417 U.S. 156, 173 (1974). Such safeguards ensure that notice to the class complies

  with both Rule 23 and the demands of due process. Rannis v. Recchia, 380 F. App’x 646, 650

  (9th Cir. 2010). Adherence to these standards does not require that every individual class

  member receive actual notice—due process mandates only that the notice be “reasonably

  calculated under the circumstances to apprise [class members] of the pendency of the class action

  and give [them] a chance to be heard.” Ross v. Trex Co., Inc., No. 09-CV-00670, 2013 WL

  791229, at *1 (N.D. Cal. Mar. 4, 2013). A notice plan that reaches at least 70% of the class is

  reasonable. FEDERAL JUDICIAL CENTER, Judges’ Class Action Notice and Claims Process

  Checklist and Plain Language Guide 3 (2010).

          As for content, a class notice is satisfactory it explains “in easily understood language:

  (1) the nature of the action; (2) the class definition; (3) the claims, issues, and defenses; (4) that a

  class member may enter an appearance through their own attorney; (5) that class members may

  request exclusion; (6) the time and manner for requesting exclusion; and (7) the binding effect of

  a class judgment.” Kennett v. Bayada Home Health Care, Inc., No. 14-CV-02005-CMA-MJW,

  2018 WL 3145400, at *6 (D. Colo. June 27, 2018); see also Alba Conte & Herbert B. Newberg,

  Newberg on Class Actions § 11:53 at 167 (4th ed. 2002) (notice is “adequate if it may be

  understood by the average class member.”).

          Using these principles as a guide, Plaintiff proposes the following plan for notice, which




                                                                                                         2
Case 1:16-cv-02981-MSK-KMT Document 65 Filed 03/04/19 USDC Colorado Page 3 of 5




  includes direct mail notice and a settlement website.

         A.      Direct mail notice

         In this case, because Eurton has addresses for businesses on its customer list, notice via

  direct mail, following a search for any updated addresses, is most appropriate under the

  circumstances. Here, a postcard summary notice should be mailed to all class members.

  Proposed postcards are attached hereto as Exhibit A. The summary postcards generally describe

  the nature of the action and the claims together with the Class definitions. All other required

  information appears on the postcards as well.

         Plaintiff proposes that such direct mail notice be disseminated to the Class within sixty

  (60) days of an Order approving this notice plan. Plaintiff future proposes that members of the

  Class have 60 days from the date notice is dissimilated to request exclusion.

         B.      The Class Website

         The postcards represent just a summary, however. That is, each postcard also notifies the

  recipient to visit a website for the lawsuit (“Case Website”) where Class Members can access a

  traditional “long form” notice as well as other important information about the case, such as the

  deadline for opting-out of the lawsuit. The website will also host important case documents like

  the Order granting class certification and will provide contact information for Class Counsel. The

  Parties can meet-and-confer about the specific content of the Case Website before it goes live.

         C.      Class Administrator

         Plaintiff’s counsel has received bids for disseminating the proposed notice plan from

  administrators with extensive experience administering class action cases and settlements.

  Plaintiff awaits the receipt of additional bids and asks that the Court grant Plaintiff’s counsel




                                                                                                      3
Case 1:16-cv-02981-MSK-KMT Document 65 Filed 03/04/19 USDC Colorado Page 4 of 5




  authority to select an administrator after the final receipt of all bids to disseminate notice in

  accordance with the plan submitted.

  III.   Conclusion

         Eurton has names and addresses for its customer list to whom direct mail notice should

  be sent. Combined with a Class Website, the proposed Notice Plan is calculated to apprise the

  Class Members of these proceedings and their rights, comports with due process, and should

  receive the Court’s approval.

         WHEREFORE, the Plaintiff, TII, respectfully requests that the Court adopt the instant

  Notice Plan, require that notice be disseminated to the Class and subclass within 60 days of its

  Order, and award such additional relief as it deems necessary and just.

             *               *               *               *               *               *

  Dated: March 4, 2019                           Respectfully submitted,

                                                 TECH INSTRUMENTATION INC., individually
                                                 and on behalf of all others similarly situated,


                                                 By: /s/ Patrick H. Peluso
                                                 One of Plaintiff’s Attorneys

                                                 Steven L. Woodrow
                                                 swoodrow@woodrowpeluso.com
                                                 Patrick H. Peluso
                                                 ppeluso@woodrowpeluso.com
                                                 Woodrow & Peluso, LLC
                                                 3900 East Mexico Ave., Suite 300
                                                 Denver, Colorado 80210
                                                 Telephone: (720) 213-0675
                                                 Facsimile: (303) 927-0809




                                                                                                      4
Case 1:16-cv-02981-MSK-KMT Document 65 Filed 03/04/19 USDC Colorado Page 5 of 5




                                  CERTIFICATE OF SERVICE

         I hereby certify that the foregoing was served upon its filing via this Court’s CM/ECF

  system on this 4th day of March, 2019 to all counsel of record.


                                                   /s/ Patrick H. Peluso




                                                                                             5
